Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 1, 1973, convicting him of criminally selling a dangerous drug in the third degree, criminal possession of a dangerous drug in the fourth degree and criminal possession of a dangerous drug in the sixth degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of criminal possession of a dangerous drug in the fourth and sixth degrees, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. The crimes of criminal possession of a dangerous drug in the fourth and sixth degrees are lesser included offenses of criminally selling a dangerous drug in the third degree (see CPL 300.40, subd 3, par [b]; People v Grier, 37 NY2d 847). Defendant’s guilt of criminally selling a dangerous drug in the third degree is supported by the evidence. Hopkins, Acting P. J., Martuscello, Latham, Christ and Hawkins, JJ., concur.